Citation Nr: 0406606	
Decision Date: 03/12/04    Archive Date: 03/19/04

DOCKET NO.  03-03 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to payment of tuition reimbursement for 
educational courses completed prior to October 15, 2001.


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The appellant reports that he entered service in February 
1997 and that he is currently on active duty in the U.S. Air 
Force .  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma. 


FINDINGS OF FACT

1.  The appellant's Application for VA Education Benefits, VA 
Form 22-1990, was received by the RO on October 15, 2002, and 
this form indicates that the appellant took courses through 
the University of Maryland from October 2000, to August 2002.

2.  Seven of the courses that the appellant took through the 
University of Maryland were completed prior to October 15, 
2001.


CONCLUSION OF LAW

The criteria are not met for entitlement to payment of 
tuition assistance educational benefits for periods of 
enrollment prior to October 15, 2001.  38 C.F.R. § 21.7131(a) 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).  The new law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist claimants in the development 
of their claims.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the appellant and his representative, if represented, 
of all information and evidence needed to substantiate and 
complete a claim as well as the division of responsibilities 
between the claimant and VA in developing such evidence.  38 
U.S.C. §§ 5102 and 5103; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Second, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.

As shown below, the facts of this case are not in dispute, 
and the application of the law to the facts is dispositive.  
Consequently, the notice and duty to assist provisions of 
VCAA are not applicable.  Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

For veterans or active servicemen who are eligible for 
Chapter 30 educational benefits, a tuition assistance top-up 
program permits the VA to issue payment to an individual for 
all or any portion of the difference between the tuition 
assistance amount paid by the military component and the 
total cost of tuition and related charges.  See 38 U.S.C.A. 
§ 3014(b) (West 2002).

The material facts in this case are not in dispute.  The 
appellant's claim for tuition assistance top-up benefits (VA 
Form 22-1990) was received on October 15, 2002.  Submitted in 
support of his claims were Air Force Forms 1227 showing 
previous enrollment in eleven classes through the University 
of Maryland.  Ending dates of these classes ranged from March 
2001 to August 2002.

The appellant was granted tuition assistance top-up benefits 
for the four courses which had ending dates subsequent to 
October 15, 2001.  The appellant was denied tuition 
assistance top-up benefits for the remaining seven classes 
which all ended prior to October 15, 2001.  

In a November 2002 letter, the RO informed the appellant that 
VA could not pay tuition assistance top-up benefits for 
periods of education which ended prior to one year before the 
date of the appellant's claim, which is the date when his 
application for top-up benefits was received at the RO.  

The appellant asserts that he had intended to submit his 
application for tuition assistance education benefits in May 
2001.  He maintains that the only reason that he did not 
submit the paperwork in May 2001 was because the staff at the 
Education Office of his Air Force base convinced him that it 
was not to his benefit to submit the paperwork at that time.  
He reported that he subsequently changed duty stations and 
received proper counseling.  He stated that after finding out 
at his new duty station that it was to his benefit to use the 
VA tuition assistance program, he submitted the paperwork.  
The appellant asserts that it was his full intent to apply 
for tuition assistance benefits originally, and asks that 
consideration be given to the misinformation he received from 
the first educational advisor.

To determine the merits of the appellant's appeal, it is 
necessary to review the law and regulations governing the 
assignment of commencing dates for tuition assistance top-up 
benefits.  As noted above, only individuals entitled to 
Chapter 30 educational benefits are eligible for tuition 
assistance top-up benefits.  When an eligible veteran or 
servicemember enters or reenters into training (including a 
reentrance following a change of program or educational 
institution), the commencing date of his or her award of 
educational assistance will be determined, as applicable in 
this case, as follows:  (1) If the award is the first award 
of educational assistance for the program of education the 
veteran or servicemember is pursuing, the commencing date of 
the award of educational assistance is the latest of:  (i) 
The date the educational institution certifies under 
paragraph (b) or (c) of this section;  (ii) One year before 
the date of claim as determined by Sec. 21.1029(b);  (iii) 
The effective date of the approval of the course; or (iv) One 
year before the date VA receives the approval notice 
whichever is later.  See 38 C.F.R. § 21.7131(a).

Under 38 C.F.R. § 21.1029(b), the "date of claim" is the date 
on which a valid claim or application for educational 
assistance is considered to have been filed with VA, for 
purposes of determining the commencing date of an award of 
that educational assistance.  (1) If an informal claim is 
filed and VA receives a formal claim within one year of the 
date VA requested it, or within such other period of time as 
provided by Sec. 21.1032, the date of claim, subject to the 
provisions of paragraph (b)(3) of this section, is the date 
VA received the informal claim.  (2) If a formal claim is 
filed other than as described in paragraph (b)(1) of this 
section, the date of claim, subject to the provisions of 
paragraph (b)(3) of this section, is the date VA received the 
formal claim.  (3) If a formal claim itself is abandoned and 
a new formal or informal claim is filed, the date of claim is 
as provided in paragraph (b)(1) or (b)(2) of this section, as 
appropriate.

The appellant's application for tuition assistance top-up 
educational benefits was received by the RO on October 15, 
2002.  The award of tuition assistance top-up benefits based 
on that application is only available for training up to 12 
months prior, i.e. conducted no earlier than October 15, 
2001.  Consequently, those seven courses for which the 
periods of enrollment ended in July 2001, or prior to that 
date, 14 or more months earlier than the date of claim, as is 
the case here, are not subject to retroactive payment of 
tuition assistance top-up benefits based on the appellant's 
claim in October 2002.

The appellant does not dispute the fact that his request was 
filed late.  As noted above, he contends that he received 
incorrect information from an educational advisor at his duty 
station.  Unfortunately, there is no statutory or regulatory 
provision for any exceptions to the filing requirements that 
apply to this case.  The Board further notes that the 
appellant had not previously filed any document which could 
be considered to be an informal claim for tuition assistance 
top-up benefits.

The Board is bound by the applicable law and regulations when 
determining claims for VA benefits.  The regulatory criteria 
governing commencement dates of awards of tuition assistance 
top-up benefits are clear and specific, and the Board is 
bound by them.  Pursuant to these criteria, there is no basis 
upon which to grant the appellant tuition assistance top-up 
benefits for periods of enrollment prior to October 15, 2001.  
Therefore, the Board finds that entitlement to tuition 
assistance top-up benefits for those courses that the 
appellant completed prior to October 15, 2001, is not 
warranted.  As the law in this case is dispositive, the 
appellant's claim must be denied based on a lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).




ORDER

Entitlement to payment of tuition assistance benefits, for 
educational courses completed prior to October 15, 2001, is 
denied.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



